Exhibit 10.33

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”), dated December 7, 2006
(“Effective Date”), is between Catcher, Inc., a Delaware corporation (the
“Company”), and Denis McCarthy (“Executive”).

1. POSITION, RESPONSIBILITIES, AND TERM

a. Position. Executive is employed by the Company to render services to the
Company and the Company’s parent, Catcher Holdings, Inc. (“Catcher Holdings”),
in each case in the position of Chief Financial Officer (“CFO”). Executive shall
perform such duties and responsibilities as are normally related to Executive’s
position as CFO in accordance with the standards of the industry and any
additional duties now or hereafter assigned to Executive by the Company’s Chief
Executive Officer (“CEO”) and/or Board of Directors (“Board”) (collectively
“Services”). Executive shall abide by the rules, regulations, and practices as
adopted or modified from time to time in the Company’s sole discretion.
Executive will devote Executive’s full time efforts to the provision of Services
under this Agreement.

b. Other Activities. Except upon the prior written consent of the Company,
Executive will not, during the term of this Agreement: (i) be employed
elsewhere; (ii) engage, directly or indirectly, in any other business activity
(whether or not pursued for pecuniary advantage) that might interfere with
Executive’s duties and responsibilities hereunder or create a conflict of
interest with the Company; or (iii) acquire any interest of any type in any
other business which is in competition with the Company, provided, however, that
the foregoing shall not be deemed to prohibit the Executive from acquiring
solely as an investment up to five percent (5%) of the outstanding equity
interests of any publicly-held company.

c. No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement and performance of Services under this Agreement will not violate
any obligations Executive may have to any other employer, person or entity,
including any obligations to keep in confidence proprietary information,
knowledge, or data acquired by Executive in confidence or in trust prior to
becoming an employee of the Company.

d. Term of Employment. The initial term of this Agreement shall be for a period
of (i) two (2) years after the Effective Date of this Agreement (“Initial
Term”); or (ii) the date upon which Executive’s employment is terminated in
accordance with Section 3. This Agreement shall be automatically renewed for
additional one (1) year terms (each an “Extension Term”) upon the expiration of
the Initial Term and each Extension Term, unless either party gives the other
party a written notice of termination not less than thirty (30) days prior to
the date of expiration of the Initial Term or any Extension Term (together, the
Initial Term and all Extension Terms are referred to herein as the “Term”).
Where the Agreement is terminated upon notice and the expiration of the Initial
Term or any Extension Term, the Company shall pay to Executive all compensation
to which Executive is entitled up through the effective date of termination
according to its normal payroll practices, and the Company shall not have any
further obligations under this Agreement.

 

1



--------------------------------------------------------------------------------

2. COMPENSATION AND BENEFITS

a. Base Salary. In consideration of the Services to be rendered under this
Agreement, the Company shall pay Executive a gross salary at the rate of sixteen
thousand six hundred sixty six dollars and sixty-seven cents ($16,666.67) per
month, less applicable withholdings (“Base Salary”). The Base Salary shall be
paid in accordance with the Company’s normal payroll practices.

b. Annual Bonus. In further consideration of the Services to be rendered under
this Agreement, Executive shall be eligible to receive an annual bonus between
fifty percent (50%) and one hundred percent (100%) of Executive’s annual Base
Salary based on achievement of goals and objectives established by the Company
(“Annual Bonus”). Any Annual Bonus earned by Executive will be paid within
two-and-one-half months of the end of the year in which it was earned. Executive
must remain employed with the Company through the end of the calendar year at
issue in order to be eligible to receive the Annual Bonus.

c. Additional Stock Options. In further consideration of the Services to be
rendered under this Agreement, the Company shall grant Executive an additional
option to purchase two hundred thousand (200,000) shares of Catcher Holdings’
Common Stock (“Stock Option”). Executive’s entitlement to the Stock Option is
conditioned upon the Board’s approval of the Stock Option and Executive’s
signing of Catcher Holdings’ Stock Option Agreement. The Stock Option is subject
to the terms of the Stock Option Agreement, the Catcher Holdings, Inc. 2005
Employee Stock Incentive Plan and related documents adopted by the Board.

d. Restricted Stock. In further consideration of the Services to be rendered
under this Agreement, the Company shall grant Executive fifty thousand
(50,000) shares of Catcher Holdings’ Restricted Stock (“Restricted Stock”).
Executive’s entitlement to the Restricted Stock is conditioned upon the Board’s
approval and Executive’s signing of Catcher Holdings’ Restricted Stock Award
Agreement. The Restricted Stock is subject to the terms of the Restricted Stock
Award Agreement, the Catcher Holdings, Inc. 2005 Stock Incentive Plan and
related documents adopted by the Board.

e. Employment Benefit Plans. In further consideration of the Services to be
rendered under this Agreement, Executive will be entitled to participate in
retirement plans, group health, hospitalization and disability or other
insurance plans, and other employee welfare benefit plans generally made
available to other similarly-situated employees of the Company, in accordance
with the benefit plans established by the Company, and as may be amended from
time to time in the Company’s sole discretion.

 

2



--------------------------------------------------------------------------------

f. Expenses. The Company will pay or reimburse Executive for all normal and
reasonable travel and entertainment expenses incurred by Executive in connection
with Executive’s responsibilities to the Company upon submission of proper
vouchers and documentation in accordance with the Company’s expense
reimbursement policy. The Company will also reimburse Executive for relocation
expenses incurred by Executive relating to Executive’s relocation from
California to Virginia during the Term of this Agreement up to a maximum amount
of ninety thousand dollars ($90,000), and the Company will reimburse Executive
for attorneys’ fees incurred by Executive in the review and negotiation of this
Agreement up to a maximum amount of three thousand dollars ($3,000).

3. AT-WILL EMPLOYMENT

The employment of Executive shall be “at-will” at all times. The Company or
Executive may terminate Executive’s employment with the Company at any time,
without any advance notice, for any reason or no reason at all, notwithstanding
anything to the contrary contained in or arising from any statements, policies
or practices of the Company relating to the employment, discipline or
termination of its employees. Following the termination of Executive’s
employment, the Company shall pay to Executive all compensation to which
Executive is entitled up through the date of termination. Thereafter, all
obligations of the Company under this Agreement shall cease other than those set
forth in Section 4.

4. COMPANY TERMINATION OBLIGATIONS

a. Termination by Company for Cause. Where the Company terminates Executive’s
employment for Cause, all obligations of the Company under this Agreement shall
cease. For purposes of this Agreement, “Cause” shall mean: (i) Executive
misappropriates trade secrets or engages in fraud or embezzlement which results
in material harm to the Company (ii) Executive is convicted of or pleads guilty
to a crime involving dishonesty, breach of trust, or physical harm to any
person; (iii) Executive breaches this Agreement; (iv) Executive refuses to
implement or follow a lawful policy or directive of the Company; (v) Executive
engages in misfeasance or malfeasance demonstrated by Executive’s failure to
perform Executive’s job duties diligently and/or professionally; or
(vi) Executive violates a Company policy or procedure which is materially
injurious to the Company, including violation of the Company’s policy concerning
sexual harassment, discrimination or retaliation; provided, however, that to the
extent the termination of Executive’s employment for Cause is pursuant to (iii),
(iv), (v) and/or (vi) and the event constituting Cause can be cured, the Company
shall provide written notice to Executive of the Cause for termination of
Executive’s employment and Executive shall thereafter have thirty (30) days to
cure such event to the reasonable satisfaction of the Board.

b. Termination by Company without Cause. Where the Company terminates
Executive’s employment without Cause, and Executive’s employment is not
terminated due to death or Disability (as defined below), Executive will be
eligible to receive: (i) continued payment of Executive’s Base Salary at the
time of Executive’s termination according to the Company’s normal payroll

 

3



--------------------------------------------------------------------------------

practices, less applicable withholdings, for the greater of (x) four (4) months
or (y) one-half of the remainder of the Initial Term (“Severance Period”); and
(ii) payment by the Company for continuation of Executive’s medical benefits
during the Severance Period pursuant to COBRA, provided Executive completes all
necessary documentation to obtain such medical benefits in a timely manner and
Executive is eligible to receive such medical benefits (“Severance”).
Executive’s eligibility to receive the Severance set forth in this Section 4(b)
is conditioned on Executive having first signed a release agreement in the form
attached as Exhibit A. All other obligations of the Company under this Agreement
shall cease.

c. Termination Due to Disability. Executive’s employment shall terminate
automatically if Executive becomes Disabled. Executive shall be deemed Disabled
if Executive is unable for medical reasons to perform Executive’s essential job
duties for either ninety (90) consecutive calendar days or one hundred twenty
(120) business days in a twelve (12) month period and, within thirty (30) days
after a notice of termination is given to Executive, Executive has not returned
to work. If Executive’s employment is terminated by the Company due to
Executive’s Disability, all obligations of the Company under this Agreement
shall cease.

d. Termination Due to Death. Executive’s employment shall terminate
automatically upon Executive’s death. If Executive’s employment is terminated
due to Executive’s death, all obligations of the Company under this Agreement
shall cease.

e. Executive’s Resignation. Executive may resign Executive’s employment at any
time during the Term of this Agreement pursuant to Section 3, and thereafter,
all obligations of the Company under this Agreement shall cease.

f. Delayed Payments. In the event that Section 409A (“409A”) of the Internal
Revenue Code of 1986, as amended (the “Code”), applies to any compensation with
respect to Executive’s termination, payment of that compensation shall be
delayed if Executive is a “specified employee,” as defined in 409A(a)(2)(B)(i),
and such delayed payment is required by 409A. Such delay shall last six
(6) months from the date of Executive’s termination. On the day following the
end of such six-month period, the Company shall make a catch-up payment to
Executive equal to the total amount of such payments that would have been made
during the six-month period but for this Section 4(f).

5. EXECUTIVE TERMINATION OBLIGATIONS

a. Return of Property. Executive agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Executive’s
employment.

b. Resignation and Cooperation. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall cooperate

 

4



--------------------------------------------------------------------------------

with the Company in the winding up of pending work on behalf of the Company and
the orderly transfer of work to other employees. Executive shall also cooperate
with the Company in the defense of any action brought by any third party against
the Company that relates to Executive’s employment by the Company.

c. Continuing Obligations. Executive understands and agrees that Executive’s
obligations under Sections 6 and 7 herein (including Exhibits B and C) shall
survive the termination of Executive’s employment for any reason and the
termination of this Agreement.

6. INVENTIONS AND PROPRIETARY INFORMATION

Executive agrees to sign and be bound by the terms of the Proprietary
Information and Inventions Agreement, which is attached as Exhibit B
(“Proprietary Information Agreement”).

7. ARBITRATION

Executive agrees to sign and be bound by the terms of the Arbitration Agreement,
which is attached as Exhibit C.

8. AMENDMENTS; WAIVERS; REMEDIES

This Agreement may not be amended or waived except by a writing signed by
Executive and by the CEO. Failure to exercise any right under this Agreement
shall not constitute a waiver of such right. Any waiver of any breach of this
Agreement shall not operate as a waiver of any subsequent breaches. All rights
or remedies specified for a party herein shall be cumulative and in addition to
all other rights and remedies of the party hereunder or under applicable law.

9. ASSIGNMENT; BINDING EFFECT

a. Assignment. The performance of Executive is personal hereunder, and Executive
agrees that Executive shall have no right to assign and shall not assign or
purport to assign any rights or obligations under this Agreement. This Agreement
may be assigned or transferred by the Company; and nothing in this Agreement
shall prevent the consolidation, merger or sale of the Company or a sale of any
or all or substantially all of its assets.

b. Binding Effect. Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Executive.

 

5



--------------------------------------------------------------------------------

10. NOTICES

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below. The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) five business days following dispatch by overnight
delivery service or the United States Mail. Executive shall be obligated to
notify the Company in writing of any change in Executive’s address. Notice of
change of address shall be effective only when done in accordance with this
paragraph.

Company’s Notice Address:

Catcher, Inc.

44084 Riverside Parkway, Suite 320

Lansdowne, Virginia 20176

Executive’s Notice Address:

36 Wildwood Ct

Pleasant Hill, California 94523

11. SEVERABILITY

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

12. TAXES

All amounts paid under this Agreement shall be paid less all applicable state
and federal tax withholdings and any other withholdings required by any
applicable jurisdiction.

 

6



--------------------------------------------------------------------------------

13. GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of Virginia.

14. INTERPRETATION

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

15. OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

Executive agrees that any and all of Executive’s obligations under this
Agreement, including but not limited to Exhibits B and C, shall survive the
termination of employment and the termination of this Agreement.

16. COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

17. AUTHORITY

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

18. ENTIRE AGREEMENT

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Proprietary Information
Agreement attached as Exhibit B, the Arbitration Agreement attached as Exhibit
C, and any applicable Employee Stock Option Plan, Stock Option Agreement and
Restricted Stock Award

 

7



--------------------------------------------------------------------------------

Agreement). To the extent that the practices, policies or procedures of the
Company, now or in the future, apply to Executive and are inconsistent with the
terms of this Agreement, the provisions of this Agreement shall control. Any
subsequent change in Executive’s duties, position, or compensation will not
affect the validity or scope of this Agreement.

19. EXECUTIVE ACKNOWLEDGEMENT

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

Catcher, Inc.                

/s/ Charles Sander

     

/s/ Denis McCarthy

Charles Sander       Denis McCarthy Its: President and Chief Executive Officer  
      Dated:   2/1/07       Dated:   2/1/07

 

8



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF CLAIMS

 

9



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF CLAIMS

This General Release of Claims (hereinafter “Release”) is entered into this
[            ] day of [            ], by and between Denis McCarthy
(“Executive”) and Catcher, Inc., a Delaware corporation (“Company”).

RECITALS

A. On December 7, 2006, Executive became employed by the Company according to
the terms and conditions of the Executive Employment Agreement between the
parties (“Employment Agreement”).

B. On or about [            ], Executive’s employment with the Company was
terminated pursuant to Section 3 of the Employment Agreement.

C. According to the terms and conditions of the Employment Agreement, Executive
is entitled to certain severance payments and other benefits if Executive
executes this Release. By execution hereof, Executive understands and agrees
that this Release is a compromise of doubtful and disputed claims, if any, which
remain untested; that there has not been a trial or adjudication of any issue of
law or fact herein; that the terms and conditions of this Release are in no way
to be construed as an admission of liability on the part of the Company and that
the Company denies any liability and intends merely to avoid litigation with
this Release.

AGREEMENT

NOW THEREFORE FOR MUTUAL CONSIDERATION, the receipt and sufficiency of which the
parties hereto acknowledge, the parties agree as follows:

1. Executive, for Executive and Executive’s spouse, heirs, assigns, executors,
administrators, agents, successors and affiliates, hereby unconditionally,
irrevocably and absolutely releases and discharges the Company, Catcher
Holdings, Inc., and their respective past and present affiliates, owners,
directors, officers, employees, agents, attorneys, representatives, legatees,
stockholders, insurers, divisions, successors and/or assigns and any related
holding, parent or subsidiary corporations, from any and all known or unknown
loss, liability, claims, costs (including, without limitation, attorneys’ fees),
demands, causes of action, or suits of any type (collectively “Claims”), whether
in law and/or in equity, related directly or indirectly or in any way connected
with any transaction, affairs or occurrences between them and arising on or
prior to the date hereof in connection with Executive’s employment with the
Company, the termination of said employment and claims of emotional or physical
distress related to such employment or termination. This Release specifically
applies to any claims for age discrimination in employment, including any claims
arising under the Age Discrimination In Employment Act if over 40, or any other
statutes or laws that govern discrimination in employment.

 

10



--------------------------------------------------------------------------------

2. Executive agrees to treat all matters related to this Release as confidential
(“Confidential Information”); provided, however, that nothing herein shall be
deemed to preclude Executive from giving statements, affidavits, depositions,
testimony, declarations, or other disclosures required by or pursuant to legal
process, or from disclosing Confidential Information to Executive’s legal
counsel, tax advisor or spouse. Similarly, Executive shall not make, issue,
disseminate, publish, print or announce any news release, public statement or
announcement with respect to the Confidential Information, or any aspect
thereof, the reasons therefore and the terms of this Release.

3. Executive agrees not to (i) make any false disparaging comments or remarks
(whether written or oral) to third parties regarding the Company or its
officers, directors and employees); or (ii) endorse, approve, disseminate, or
assist in the dissemination of, any false disparaging comments or remarks
(whether written or oral) made by any third party regarding the Company or its
officers, directors and employees.

4. Executive and the Company do certify that Executive and the Company have read
all of this Release, and that Executive and the Company fully understands all of
the same. Executive hereby expressly waives all of the benefits and rights
granted to Executive pursuant to any applicable law or regulation to the effect
that:

A general release does not extend to claims which the creditor does not know of
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.

5. Executive and the Company further declare and represent that no promise,
inducement or agreement not herein expressed has been made to either and that
this Release contains the full and entire agreement between and among the
parties, and that the terms of this Release are contractual and not a mere
recital.

6. The validity, interpretation, and performance of this Release shall be
construed and interpreted according to the laws of the State of Virginia.

7. This Release may be pleaded as a full and complete defense and may be used as
the basis for an injunction against any action, suit or proceeding that may be
prosecuted, instituted or attempted by either party in breach thereof.

8. If any provision of this Release, or part thereof, is held invalid, void or
voidable as against the public policy or otherwise, the invalidity shall not
affect other provisions, or parts thereof, which may be given effect without the
invalid provision or part. To this extent, the provisions, and parts thereof, of
this Release are declared to be severable.

 

11



--------------------------------------------------------------------------------

9. It is understood that this Release is not an admission of any liability by
any person, firm association or corporation but is in compromise of any disputed
claim.

10. Executive represents, acknowledges and agrees that the Company has advised
him, in writing, to discuss this Release with an attorney, and that to the
extent, if any, that Executive has desired, Executive has done so; that the
Company has given Executive twenty-one (21) days to review and consider this
Release before signing it, and Executive understands that Executive may use as
much of this twenty-one (21) day period as Executive wishes prior to signing;
that no promise, representation, warranty or agreements not contained herein
have been made by or with anyone to cause Executive to sign this Release; that
Executive has read this Release in its entirety, and fully understands and is
aware of its meaning, intent, contents and legal effect; and that Executive is
executing this Release voluntarily, and free of any duress or coercion.

11. The parties acknowledge that for a period of seven (7) days following the
execution of this Release by Executive, Executive may revoke the Release, and
the Release shall not become effective or enforceable until the revocation
period has expired. This Release shall become effective eight (8) days after it
is signed by Executive.

IN WITNESS WHEREOF, the undersigned have executed this Release on the dates
shown below.

 

Catcher, Inc.

     

 

     

By:

 

 

     

 

Its:

 

 

      Denis McCarthy

Dated:

 

 

      Dated:  

 

 

12



--------------------------------------------------------------------------------

EXHIBIT B

PROPRIETARY INFORMATION AGREEMENT

 

13



--------------------------------------------------------------------------------

Statement Regarding

Employee Proprietary Information and Inventions Agreement

Attached to this statement is your Employee Proprietary Information and
Inventions Agreement (the “Agreement”) Catcher, Inc. (the “Company”).

Please take the time to review the Agreement carefully. It contains material
restrictions on your right to disclose or use, during or after your employment,
certain information and technology learned or developed by you (either alone or
jointly with others) during your employment. The Company considers this
Agreement to be very important to the protection of its business.

If you have any questions concerning the Agreement, you may wish to consult an
attorney. Managers, legal counsel and others in the Company are not authorized
to give you legal advice concerning the Agreement.

If you have read and understand the Agreement, and if you agree to its terms and
conditions, please return a fully executed copy of it to the Company, retaining
one copy for yourself.

REVIEWED AND UNDERSTOOD:

 

 

Denis McCarthy Dated:  

 

 

14



--------------------------------------------------------------------------------

CATCHER, INC.

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

1. In consideration of my employment by Catcher, Inc., a Delaware corporation
(the “Company”), I hereby agree to certain restrictions placed by the Company on
my use and development of information and technology of the Company, as more
fully set out below.

2. At-Will Employment. I acknowledge that the Company is an “at-will” employer
and nothing in this agreement shall be construed to imply that the term of my
employment is of any definite duration. My employment may be terminated with or
without cause and with or without notice. No one other than an authorized
officer of the Company has the authority to alter this arrangement, to enter
into an agreement for employment for a specified period of time, or to make any
agreement contrary to this policy, and any such agreement must be in writing and
must be signed by an authorized officer of the Company and by the affected
employee.

3. Proprietary Information.

(a) Proprietary Information Defined. I understand that the term “Proprietary
Information” in this Agreement means any and all information, ideas and
materials, in whatever form, tangible or intangible, whether disclosed to or
learned or developed by me, pertaining in any manner to the business of or used
by the Company (including, without limitation, any person or entity owned by,
controlled by or affiliated with the Company) or to any other person or entity
to whom or which the Company owes a duty of confidentiality, including, but not
limited to, any trade secret, technical know-how, information, knowledge or data
relating to the Company’s past, present, planned or foreseeable business as more
fully described in Schedule A attached hereto.

(b) Often, Proprietary Information will be stamped or otherwise marked
“Confidential, “Proprietary,” or with some similar designation. If any
information or material is not so marked however and it meets the definition in
the foregoing Section (3)(a) above, it is still Proprietary Information. If I am
uncertain as to whether particular information or materials are Proprietary
Information, I will request the Company’s written opinion as to their status. I
understand that Proprietary Information does not include any information, idea
or material that (i) is or becomes publicly known through lawful means and
without breach of this Agreement by me; (ii) was rightfully in my possession or
part of my general knowledge prior to my employment by the Company; or (iii) is
disclosed to me without confidential or proprietary restrictions by a third
party who rightfully possesses the information, ideas or materials (without
confidential or proprietary restrictions) and did not learn of it, directly or
indirectly, from the Company. Any information, idea or material will not be
considered to be publicly known or in the public domain merely because it is
embraced by more general information in my prior possession or the possession of
others, or merely because it is expressed in public literature in general terms.
Proprietary Information also does not include my general knowledge and skill
obtained during the course of my employment.

(c) I acknowledge that all information generated, received or maintained by or
for me on the premises or equipment of Company (including, without limitation,
computer systems and electronic or voice mail systems) is Proprietary
Information and the sole property of the Company, and I hereby waive any
property or privacy rights I may have with respect to such information.

 

15



--------------------------------------------------------------------------------

4. Restrictions on Use and Disclosure. I will not, during or at any time after
the termination of my employment with the Company, use or reproduce any
Proprietary Information, except in the course of performing my duties as an
employee of the Company. I also will not disclose or deliver, directly or
indirectly, any Proprietary Information to any person or entity, except in the
course of performing my duties as an employee of the Company and with the
Company’s consent. I will use my best efforts to prevent the unauthorized
reproduction, disclosure or use of Proprietary Information by others.

5. Creations.

(a) Assignment. I hereby assign, and agree to assign, to the Company, without
additional compensation, my entire right, title and interest in and to (a) all
Creations, and (b) all benefits, privileges, causes of action and remedies
relating to the Creations, whether before or hereafter accrued (including,
without limitation, the exclusive rights to apply for and maintain all such
registrations, renewals and/or extensions; to sue for all past, present or
future infringements or other violations of any rights in the Creation; and to
settle and retain proceeds from any such actions). The term Creations includes,
but is not limited to, creations, inventions, works of authorship, ideas,
processes, technology, formulas, software programs, writings, designs,
discoveries, modifications and improvements, whether or not patentable or
reduced to practice and whether or not copyrightable, that relate in any manner
to the actual or demonstrably anticipated business or research and development
of the Company or its affiliates, and that are made, conceived or developed by
me (either alone or jointly with others), or result from or are suggested by any
work performed by me (either alone or jointly with others) for or on behalf of
the Company or its affiliates, (i) during the period of my employment with the
Company, whether or not made, conceived or developed during regular business
hours or (ii) after termination of my employment if based on Proprietary
Information. I agree that all such Creations are the sole property of the
Company or any other entity designated by it, and, to the maximum extent
permitted by applicable law, any copyrightable Creation will be deemed a work
made for hire. I UNDERSTAND THAT THIS PARAGRAPH DOES NOT APPLY TO ANY CREATION
WHICH QUALIFIES FULLY UNDER THE PROVISIONS OF SECTION 2870 OF THE LABOR CODE OF
THE STATE OF CALIFORNIA, A COPY OF WHICH IS ATTACHED TO THIS AGREEMENT AS
EXHIBIT 1. I understand that nothing in this Agreement is intended to expand the
scope of protection provided me by Sections 2870 through 2872 of the California
Labor Code.

(b) Disclosure. I agree to disclose promptly and fully in writing to my
immediate supervisor at the Company and to hold in confidence for the sole
right, benefit and use of Company, any and all Creations made, conceived or
developed by me (either alone or jointly with others) during my employment with
the Company, or within one (1) year after the termination of my employment if
based on Proprietary Information, regardless of whether I believe the Creation
qualifies fully under the provisions of Section 2870(a) of the California Labor
Code. Such disclosure will be received and held in confidence by the Company. In
addition, I agree to keep

 

16



--------------------------------------------------------------------------------

and maintain adequate and current written records on the development of all
Creations made, conceived or developed by me (either alone or jointly with
others) during my period of employment or during the one-year period following
termination of my employment, which records will be available to and remain the
sole property of the Company at all times.

(c) Assist with Registration. I agree that I will, at the Company’s request,
promptly execute a written assignment of title for any Creation required to be
assigned by this Section 5. I further agree to perform, during and after my
employment, all acts deemed necessary or desirable by the Company to assist it
(at its expense) in obtaining and enforcing the full benefits, enjoyment, rights
and title throughout the world in the Creation assigned to the Company pursuant
to this Section 5. Such acts may include, but are not limited to, execution of
documents and assistance or cooperation in legal proceedings. Should the Company
be unable to secure my signature on any document necessary to apply for,
prosecute, obtain, or enforce any patent, copyright, or other right or
protection relating to any Creation, whether due to my mental or physical
incapacity or any other cause, I hereby irrevocably designate and appoint the
Company and each of its duly authorized officers and agents as my agent and
attorney-in-fact, to undertake such acts in my name as if executed and delivered
by me, and I waive and quitclaim to the Company any and all claims of any nature
whatsoever that I may not have or may later have for infringement of any
intellectual property rights in the Creations. The Company will compensate me at
a reasonable rate for time actually spent by me at the Company’s request on such
assistance at any time following termination of my employment with the Company.

(d) License for Other Inventions. If, in the course of my employment with the
Company, I incorporate into Company property an invention owned by me or in
which I have an interest, the Company is hereby granted a nonexclusive,
royalty-free, irrevocable, perpetual, world-wide license to make, modify, use
and sell any invention as part of and in connection with the Company property.

6. Prior Creations. All inventions, works of authorship, ideas, processes,
technology, formulas, software programs, writings, designs, discoveries,
modifications, improvements or other creations, if any, that I made, conceived
or developed (either alone or jointly with others) prior to my employment by the
Company (collectively, “Prior Creations”) are excluded from the scope of this
Agreement. Set forth on Schedule B attached hereto is a complete list of all
such Prior Creations that are owned by me, either alone or jointly with others.
I represent and covenant that such list is complete, and I understand that by
not listing an invention, work of authorship, discovery, modification,
improvement or other creation I am acknowledging that such creation was not
made, conceived or developed before commencement of my employment with the
Company. I agree to notify the Company in writing before I make any disclosure
to, or perform any work on behalf of, the Company that appears to conflict with
proprietary rights I claim in any Prior Creation. If I fail to give such notice,
I agree that I will make no claim against the Company with respect to any such
Prior Creation.

7. Confidential Information of Others. I will not use, disclose to the Company
or induce the Company to use any confidential, proprietary or trade secret
information or material belonging to others which comes into my knowledge or
possession at any time, nor will I use any such information or material in the
course of my employment with the Company. Except as disclosed on Schedule B

 

17



--------------------------------------------------------------------------------

to this Agreement, I have no other agreements or relationships with or
commitments to any other person or entity that conflict with my obligations to
the Company as an employee of the Company or under this Agreement, and I
represent that my employment will not require me to violate any obligation to or
confidence with another. In the event I believe that my work at the Company
would make it difficult for me not to disclose to the Company any confidential,
proprietary or trade secret information or materials belonging to others, I will
immediately inform my supervisor. I have not entered into, and I agree I will
not enter into, any oral or written agreement in conflict with this Agreement.

8. Business Relationships. I acknowledge that the Company’s relationships with
its employees, customers, vendors and service providers are valuable business
assets. I agree that, during my employment and for one (1) year thereafter, I
will not (for myself or for any third party) divert or attempt to divert from
the Company any business, employee, customer, vendor or service provider,
through solicitation or otherwise.

9. Government Contracts and Other Obligations. I understand that the Company has
or may enter into contracts with other persons or entities, including the United
States government or its agents, under which certain intellectual property
rights will be required to be protected, assigned, licensed, or otherwise
transferred. I hereby agree to be bound by all such agreements, and to execute
such other documents and agreements as are necessary to enable the Company to
meet its obligations under any such contracts.

10. Return of Materials; Termination. I hereby acknowledge and agree that all
property, including, without limitation, all source code listings, books,
manuals, records, models, drawings, reports, notes, contracts, lists,
blueprints, and other documents or materials and all copies thereof, all
equipment furnished to or prepared by me in the course of or incident to my
employment, and all Proprietary Information belonging to the Company will be
promptly returned to the Company upon termination of my employment with the
Company for any reason or at any other time at the Company’s request. Following
my termination, I will not retain any written or other tangible material
containing any Proprietary Information or information pertaining to any
Creation. I understand that my obligations contained in this Agreement will
survive the termination of my employment and I will continue to make all
disclosures required of me by Section 5(b) above. I further agree not to use any
Proprietary Information for my benefit or the benefit of others. In the event of
the termination of my employment, I agree, if requested by the Company, to sign
and deliver the Termination Certificate attached as Schedule C hereto and
incorporated herein.

11. Remedies. I recognize that nothing in this Agreement is intended to limit
any remedy of the Company under the California Uniform Trade Secrets Act or
other federal or state law, and that I could face possible criminal and civil
actions resulting in imprisonment and substantial monetary liability if I
misappropriate the Company’s trade secrets. In addition, I acknowledge that it
may be extremely difficult to measure in money the damage to the Company of any
failure by me to comply with this Agreement, that the restrictions and
obligations under this Agreement are material, and that, in the event of any
failure, the Company could suffer irreparable harm and significant injury and
may not have an adequate remedy at law or in damages. Therefore, I agree that if
I breach

 

18



--------------------------------------------------------------------------------

any provision of this Agreement, the Company will be entitled to the issuance of
an injunction or other restraining order or to the enforcement of other
equitable remedies against me to compel performance of the terms of this
Agreement without the necessity of showing or proving it has sustained any
actual damage. This will be in addition to any other remedies available to the
Company in law or equity.

12. Miscellaneous Provisions.

(a) Application of this Agreement. I hereby agree that my obligations set forth
in Sections 3 and 5 hereof and the definitions of Proprietary Information and
Creations contained therein shall be equally applicable to Proprietary
Information and Creations relating to any work performed by me for the Company
prior to the execution of this Agreement.

(b) Waiver of Limitations. I waive the benefit of any statute of limitations
affecting my liability under this Agreement or the enforcement of the Agreement
to the full extent permitted by law.

(c) No Waiver by Conduct or Prior Waiver. A party’s delay, failure or waiver of
any right or remedy under this Agreement will not impair, preclude, cancel,
waive or otherwise affect such right or remedy or any subsequent rights or
remedies that may arise.

(d) General Provisions. This Agreement constitutes the entire agreement between
the Company and me relating generally to the same subject matter, replaces any
existing agreement entered into by me and the Company relating generally to the
same subject matter, and may not be changed or modified, in whole or in part,
except by written supplemental agreement signed by me and the Company. I agree
that any subsequent change in my duties or compensation will not affect the
validity or scope of this Agreement. If any provision of this Agreement is held
invalid or unenforceable, the remainder of this Agreement will not fail on
account thereof but will otherwise remain in full force and effect. If any
obligation in this Agreement is held to be too broad to be enforced, it will be
construed to be enforceable to the full extent permitted by law. The obligations
of this Agreement will continue beyond the termination of my employment and will
be binding upon my heirs, executors, assigns, administrators, legal
representatives and other successors in interest. This Agreement will inure to
the benefit of the Company, its successors, assigns and affiliates. This
Agreement will be governed by and construed in accordance with the laws of the
State of Virginia, without giving effect to its conflict of law rules. This
Agreement may be signed in two counterparts, each of which will be deemed an
original and both of which will constitute one agreement.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I UNDERSTAND THAT
I AM AN AT-WILL EMPLOYEE, AND THAT MY EMPLOYMENT MAY BE TERMINATED AT ANY TIME
WITH OR WITHOUT CAUSE AND WITH OR WITHOUT NOTICE. I HAVE COMPLETELY NOTED ON
SCHEDULE B TO THIS AGREEMENT ANY PROPRIETARY INFORMATION, IDEAS, PROCESSES,
INVENTIONS, TECHNOLOGY, WRITINGS, PROGRAMS, DESIGNS, FORMULAS, DISCOVERIES,
PATENTS, COPYRIGHTS, OR TRADEMARKS, OR IMPROVEMENTS, RIGHTS, OR CLAIMS RELATING
TO THE FOREGOING, THAT I DESIRE TO EXCLUDE FROM THIS AGREEMENT. I HAVE ALSO

 

19



--------------------------------------------------------------------------------

NOTED ON SCHEDULE B TO THIS AGREEMENT ANY AGREEMENT OR RELATIONSHIP WITH OR
COMMITMENT TO ANY OTHER PERSON OR ENTITY THAT CONFLICTS WITH MY OBLIGATIONS AS
AN EMPLOYEE OF THE COMPANY.

 

 

Denis McCarthy

Dated:

 

 

 

20



--------------------------------------------------------------------------------

SCHEDULE A

EXAMPLES OF PROPRIETARY INFORMATION

Proprietary Information includes, but is not limited to, any of the following
types of information, ideas and materials:

any trade secret; technical know-how; information; data; knowledge; idea;
design; formula; schematics; instrument; product; machinery; project; equipment;
document; file; photograph; computer printout; drawing; manual; sketch or other
visual representation; data processing or computer software technique, program
or system; biological, chemical, mechanical or other invention; improvement;
discovery; composition; process; part of a process; manufacturing technique;
book; notebook; paper; compilation of information; record; specification;
operating method; patent disclosure or patent application; list or other written
record used in the Company’s business; information regarding the Company’s
financial condition; employee personnel files and compensation and other terms
of employment of the Company’s employees and consultants; names and practices of
any customers or potential customers of the Company and its affiliates; names,
marketing methods, operating practices and related data regarding the Company’s
existing and potential vendors, suppliers, distributors, joint venture partners,
and affiliates; the marketing methods and plans of the Company and its
affiliates, licensors and licensees and related data and prices at which the
Company obtains or has obtained, or at which it sells or has sold, its products
or services; research, development, manufacturing and sales plans, costs and
receipts of the Company; any information of the type described above which the
Company has a legal obligation to treat as confidential, or which the Company
treats as proprietary or designates as confidential, whether or not owned or
developed by the Company; and any other information, ideas or materials relating
to the past, present, planned or foreseeable business, products, developments,
technology or activities of the Company.

 

21



--------------------------------------------------------------------------------

SCHEDULE B

Prior Knowledge of Proprietary Information;

Prior Creations; Prior Commitments

1. EMPLOYEE’S DISCLOSURE OF PROPRIETARY INFORMATION

Except as set forth below, I acknowledge that at this time I know nothing about
the business or Proprietary Information of the Company, other than information I
have learned from the Company in the course of being hired (Check here
                     if continued on additional attached sheets):

 

 

 

 

2. EMPLOYEE’S DISCLOSURE OF PRIOR CREATIONS

The following information is provided in accordance with Section 6 of the
Company’s Employee Proprietary Information and Inventions Agreement (the
“Agreement”) executed by me.

 

 

     I have made no inventions, discoveries or improvements prior to my
employment with the Company that are owned by me, either alone or jointly with
others.

 

     The following is a complete and current list of all inventions,
discoveries, or improvements I have made, conceived, or first reduced to
practice prior to my employment with the Company, that are owned by me, alone or
jointly with others, which I desire to remove from the operation of the
Agreement. (Check here                      if continued on additional attached
sheets.)

 

 

 

 

3. EMPLOYEE’S DISCLOSURE OF CONFLICTING AGREEMENTS

The following information is provided in accordance with Section 7 of the
Agreement:

 

 

     I am not party to any agreement or relationships with or commitments to any
other person or entity that conflict with my obligations as an employee of the
Company or under the Agreement.

 

     The following is a complete and current list of all agreements or
relationships with or commitments to any other person or entity that conflict
with my obligations as an employee of the Company under the Agreement. (Check
here if continued on additional attached sheets.)

 

  

Denis McCarthy

Dated:

 

 

 

22



--------------------------------------------------------------------------------

SCHEDULE C

TERMINATION CERTIFICATE CONCERNING

COMPANY’S PROPRIETARY INFORMATION AND CREATIONS

This is to certify that I have returned all property of Catcher, Inc., a
Delaware corporation (the “Company”), including, without limitation, all source
code listings, books, manuals, records, models, drawings, reports, notes,
contracts, lists, blueprints, and other documents and materials, Proprietary
Information, and equipment furnished to or prepared by me in the course of or
incident to my employment with the Company, and that I did not make or
distribute any copies of the foregoing.

I further certify that I have reviewed the Employee Proprietary Information and
Inventions Agreement (the “Agreement”) signed by me and that I have complied
with and will continue to comply with all of its terms, including, without
limitation, (i) the reporting of any idea, process, invention, technology,
writing, program, design, formula, discovery, patent, copyright, or trademark,
or any improvement, rights, or claims related to any and all Creations,
conceived or developed by me and covered by the Agreement and (ii) the
preservation as confidential of all Proprietary Information pertaining to the
Company. This certificate in no way limits my responsibilities or the Company’s
rights under the Agreement.

On termination of my employment with the Company, I will be employed by
                     [Name of New Employer] [in the                     
division] and I will be working in connection with the following projects:

[generally describe the projects]

 

 

 

 

 

 

 

Denis McCarthy

Dated:

 

 

 

23



--------------------------------------------------------------------------------

EXHIBIT 1

CALIFORNIA LABOR CODE

SECTION 2870-2872

2870. (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

 

  1. Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

  2. Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

2871. No employer shall require a provision made void and unenforceable by
Section 2870 as a condition of employment or continued employment. Nothing in
this article shall be construed to forbid or restrict the right of an employer
to provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee’s inventions made
solely or jointly with others during the term of his or her employment, a review
process by the employer to determine such issues as may arise, and for full
title to certain patents and inventions to be in the United States, as required
by contracts between the employer and the United States or any of its agencies.

2872. If an employment agreement entered into after January 1, 1980, contains a
provision requiring the employee to assign or offer to assign any of his or her
rights in any invention to his or her employer, the employer must also, at the
time the agreement is made provide a written notification to the employee that
the agreement does not apply to an invention which qualifies fully under the
provisions of Section 2870. In any suit or action arising thereunder, the burden
of proof shall be on the employee claiming the benefits of its provisions.

 

24



--------------------------------------------------------------------------------

EXHIBIT C

ARBITRATION AGREEMENT

 

25



--------------------------------------------------------------------------------

ARBITRATION AGREEMENT

Catcher, Inc., a Delaware corporation (“Company”) and I hereby agree that, to
the fullest extent permitted by law, any and all claims or controversies between
us (or between myself and any present or former officer, director, agent, or
employee of the Company or any parent, subsidiary, or other entity affiliated
with the Company) relating in any manner to my employment or the termination of
my employment shall be resolved by final and binding arbitration. Except as
specifically provided herein, any arbitration proceeding shall be conducted in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association (“the AAA Rules”).

Claims subject to arbitration shall include, without limitation: contract
claims, tort claims, claims relating to compensation and stock options, as well
as claims based on any federal, state, or local law, statute, or regulation,
including but not limited to any claims arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, and the California Fair Employment and Housing Act. However,
claims for unemployment benefits, workers’ compensation claims, and claims under
the National Labor Relations Act shall not be subject to arbitration.

A neutral and impartial arbitrator shall be chosen by mutual agreement of the
parties; however, if the parties are unable to agree upon an arbitrator within a
reasonable period of time, then a neutral and impartial arbitrator shall be
appointed in accordance with the arbitrator nomination and selection procedure
set forth in the AAA Rules. The arbitrator shall prepare a written decision
containing the essential findings and conclusions on which the award is based so
as to ensure meaningful judicial review of the decision. The arbitrator shall
apply the same substantive law, with the same statutes of limitations and same
remedies, that would apply if the claims were brought in a court of law. The
arbitrator shall have the authority to rule on a motion to dismiss and/or
summary judgment by either party, and the arbitrator shall apply the standards
governing such motions under the Federal Rules of Civil Procedure.

Either the Company or I may bring an action in court to compel arbitration under
this Agreement and to enforce an arbitration award. Otherwise, neither party
shall initiate or prosecute any lawsuit or claim in any way related to any
arbitrable claim, including without limitation any claim as to the making,
existence, validity, or enforceability of the agreement to arbitrate. Nothing in
this Agreement, however, precludes a party from filing an administrative charge
before an agency that has jurisdiction over an arbitrable claim. Moreover,
nothing in this Agreement prohibits either party from seeking injunctive or
declaratory relief from a court of competent jurisdiction.

All arbitration hearings under this Agreement shall be conducted in Arlington,
Virginia, unless otherwise agreed by the parties. The arbitration provisions of
this Arbitration Agreement shall be governed by the Federal Arbitration Act.

 

26



--------------------------------------------------------------------------------

The Company agrees to pay the costs and fees of the arbitrator, to the extent
required by law. The parties shall bear their own attorneys’ fees and costs
unless provided otherwise by statute.

If any provision of this Agreement shall be held by a court or the arbitrator to
be invalid, unenforceable, or void, such provision shall be enforced to the
fullest extent permitted by law, and the remainder of this Agreement shall
remain in full force and effect. The parties’ obligations under this Agreement
shall survive the termination of my employment with the Company and the
expiration of this Agreement.

The Company and I understand and agree that this Arbitration Agreement contains
a full and complete statement of any agreements and understandings regarding
resolution of disputes between the parties, and the parties agree that this
Arbitration Agreement supersedes all previous agreements, whether written or
oral, express or implied, relating to the subjects covered in this agreement.
The parties also agree that the terms of this Arbitration Agreement cannot be
revoked or modified except in a written document signed by both myself and the
Company’s Chief Executive Officer.

THE PARTIES ALSO UNDERSTAND AND AGREE THAT THIS AGREEMENT CONSTITUTES A WAIVER
OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR CONTROVERSIES COVERED BY THIS
AGREEMENT. THE PARTIES AGREE THAT NONE OF THOSE CLAIMS OR CONTROVERSIES SHALL BE
RESOLVED BY A JURY TRIAL.

THE PARTIES FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN GIVEN THE OPPORTUNITY TO
DISCUSS THIS AGREEMENT WITH THEIR LEGAL COUNSEL AND HAVE AVAILED THEMSELVES OF
THAT OPPORTUNITY TO THE EXTENT THEY WISH TO DO SO.

 

/s/ Denis McCarthy

Denis McCarthy

Dated: 2/1/07

 

27